                                            Case 4:18-cv-06278-HSG Document 140 Filed 10/23/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        RYAN HYAMS, et al.,                               Case No. 18-cv-06278-HSG
                                   8                     Plaintiffs,                          ORDER DENYING MOTION FOR
                                                                                              RELIEF FROM NON-DISPOSITIVE
                                   9               v.                                         PRETRIAL ORDER
                                  10        CVS HEALTH CORPORATION, et al.,                   Re: Dkt. No. 138
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13            On September 24, 2020 Plaintiffs Ryan Hyams and Regine Duhon (“Plaintiffs”) moved to

                                  14   compel the lifting of certain redactions by Defendants CVS Health Corporation, CVS Pharmacy,

                                  15   Inc., Garfield Beach CVS, LLC, and CVS Rx Services, Inc. (collectively “CVS”). See Dkt. No.

                                  16   116. On October 8, Magistrate Judge Illman issued an order denying Plaintiffs’ motion. See Dkt.

                                  17   No. 127. On October 22, Plaintiffs filed a motion for relief from Judge Illman’s non-dispositive

                                  18   pretrial order. See Dkt. No. 138.

                                  19            A pretrial order by a magistrate judge will be reversed only if it “is clearly erroneous or

                                  20   contrary to law.” 28 U.S.C. § 636(b)(1)(A). The Court has carefully reviewed Judge Illman’s

                                  21   order, Plaintiffs’ motion, and the relevant legal authorities. Judge Illman’s order is well-reasoned

                                  22   and thorough. The Court affirms the non-dispositive order because it is not “clearly erroneous or

                                  23   contrary to law.” See Grimes v. City & Cty. of San Francisco, 951 F.2d 236, 240 (9th Cir. 1991).

                                  24   Accordingly, the Court DENIES Defendant’s motion for relief from Judge Illman’s non-

                                  25   dispositive pretrial order.

                                  26   //

                                  27   //

                                  28
                                         Case 4:18-cv-06278-HSG Document 140 Filed 10/23/20 Page 2 of 2




                                   1         IT IS SO ORDERED.

                                   2   Dated: 10/23/2020

                                   3                                       ______________________________________
                                                                           HAYWOOD S. GILLIAM, JR.
                                   4                                       United States District Judge
                                   5

                                   6

                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                            2
